Exhibit 10.1

FIRST PHYSICIANS CAPITAL GROUP, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into this 24th day of March 2014,
by and between First Physicians Capital Group, Inc., a Delaware corporation
(“the Company”), and Adrian Reeder, an individual (“the Employee”).

RECITALS

WHEREAS, the Employee desires to be employed and continue to be employed by the
Company in a position of trust and confidence in which Employee will learn,
develop, create and have access to, and the Company shall disclose to Employee,
confidential and proprietary information. Aside from expectations regarding
Employee’s employment performance, the Company also has requirements concerning
Employee’s conduct, as an employee and following the cessation of employment,
with respect to information and contacts which Employee would not have acquired
or made except through employment by the Company. The Company desires to be
assured of the association and services of the Employee and to enter into this
agreement pertaining to the Employee’s duties with respect to non-competition,
confidential information, and the duty of non-solicitation following Employee’s
termination or separation from the Company (“Agreement”); and

WHEREAS, the Employee is willing and desires to be employed and continue to be
employed by the Company and enter into such Agreement.

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto do hereby agree as follows:

ARTICLE I

EMPLOYMENT

1.1 Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to employ the Employee as Executive Vice
President & Chief Financial Officer subject to the supervision and direction of
the Company’s Chief Executive Officer and the Company’s Board of Directors
(“Board”).

1.2 Term of Employment. The term of this Agreement will be for a period of two
(2) year(s) commencing on the date hereof unless terminated earlier pursuant to
Article VI below (“Employment Period”), provided however, that the Employee’s
obligations in Article V and Article VII below will continue in effect after
such termination.

1.3 Renewal. Terms of any renewal of this Agreement or of any new agreement
related to Employee’s employment shall be completed or the decision made not to
negotiate a renewal or new agreement made, not later than the end of the
twenty-second (22nd) month of the term of the Agreement. This Agreement and all
its terms and conditions shall continue in effect until terminated.



--------------------------------------------------------------------------------

ARTICLE II

COMPENSATION

2.1 Base Salary. For all services rendered by the Employee under this Agreement,
the Company will pay the Employee a base salary of One Hundred Eighty Five
Thousand dollars ($185,000) per year (“Base Salary”). The Company will pay the
Employee the Base Salary not less frequently than in equal bimonthly
installments in accordance with the Company’s payroll schedule. The Base Salary
is subject to change in the sole discretion of the Company, provided that in no
event shall Employee’s annual compensation be reduced while this Agreement shall
be in force.

2.2 Additional Compensation. The Company, in its discretion, may reward Employee
with a performance based bonus targeted at 50% of the Employee’s annual salary
commiserate with his achievement of the strategic goals and objectives of this
position. However, a bonus greater than 50% of the Employee’s annual salary is a
possibility upon a determination of the Compensation Committee of the Board.
Within 90 days of the commencement of this Agreement, the Company and Employee
shall identify strategic objective and goals for the inaugural contract year
that are acceptable to both parties. This additional compensation may be
available to Employee, at the Company’s sole discretion, upon completion of his
first complete year under this Agreement.

2.3 Equity Incentives. During the term of this Agreement, the Company shall
establish an executive equity compensation plan. The Employee will be eligible
to participate in this plan on the same terms and conditions as other executives
of the Company.

ARTICLE III

BENEFITS, PERQUISITES AND EXPENSES

3.1 Benefits. During the Employment Period, the Employee will be eligible to
participate in (a) any welfare benefit plan sponsored or maintained by the
Company, including, without limitation, each group life, hospitalization,
medical, dental, health, accident or disability insurance or similar plan or
program of the Company, and (b) any pension, retirement, deferred compensation
or savings plan sponsored or maintained by the Company, in each case, whether
now existing or established hereafter, to the extent that the Employee is
eligible to participate in any such plan under the generally applicable
provisions thereof. Nothing in this Paragraph 3.1 will limit the Company’s right
to amend or terminate any such plan in accordance with the procedures set forth
therein.

3.2 Personal Time Off. During the Employment Period, the Employee will be
entitled to 3 weeks annually of paid Personal Time Off (PTO) whether it be sick
leave or vacation as is generally provided to other employees of the Company in
accordance with the then current policies and practices of the Company.

3.3 Relocation and Expenses. It is understood that initially Employee will be
located in the State of Utah, but that Employee is to relocate to Dallas, Texas
during the summer of 2014 and in no event later than Monday, August 4, 2014. In
order to assist Employee defer the cost of relocation, the Company will
reimburse Employee for his relocation expenses up to $10,000.00 upon receipt of
documents reflecting his actual costs.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

SCOPE OF DUTIES

4.1 Role of Employee. The Company employs, engages and hires Employee to serve
as a member of the executive leadership team to participate in key decisions
pertaining to the strategic initiatives, operating model and operation
execution. Employee shall perform such other duties as are customarily performed
by one holding such position in other, same or similar businesses or enterprises
as that engaged in by the Company, and shall also additionally render such other
related services and duties as may be assigned to him

4.2 General Specification of Duties. The Employee, during the term hereof, will
be responsible for performing all services, acts, or things necessary or
advisable to manage and conduct the business of the Company consistent with his
or her position as outlined in the job description provided to Employee, and
further subject to such policies and procedures as may be established by the
officers and the Board.

4.3 Best Efforts. Employee agrees that he will at all times faithfully,
industriously, and to the best of his ability, experience, and talents, perform
all of the duties that may be required of and from him pursuant to the express
and implicit terms of this Agreement, to the reasonable satisfaction of the
Company. Employee will begin employment on a mutually agreed date.

ARTICLE V

NONSOLICITATION, CONFIDENTIALITY AND NONCOMPETITION

5.1 The Employee’s Devotion of Time. The Employee hereby agrees to devote his or
her full time, abilities and energy to the faithful performance of the duties
assigned to him or her and to the promotion and forwarding of the business
affairs of the Company and not to divert any business opportunities from the
Company to himself or herself or to any other person or business entity.

5.2 Conflicting Activities. The Employee will not, during the term of this
Agreement, be engaged in any other business activity in which is in competition,
directly or indirectly with Company without the prior written consent of the
Board.

5.3 Confidentiality. Without the prior written consent of the Company, except to
the extent required by an order of a court having competent jurisdiction or
under a subpoena from an appropriate government agency, the Employee will not
communicate or disclose to any third person, or use for the benefit of himself
or herself any third person, (a) trade secrets, referral sources, customer or
supplier lists or information, marketing plans, sales plans, management
organization information (including data and other information relating to
members of the Board and management), operating policies or manuals, business
plans, processes and techniques, financial

 

3



--------------------------------------------------------------------------------

records, or other financial, commercial, or business information relating to the
Company or its investors or the purchase and sale of its securities or any of
its subsidiaries, or (b) information designated as confidential or proprietary
that the Company or its subsidiaries and affiliates, if any, may receive from
its suppliers, customers, referral services or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”) to
any third person unless such Confidential Information has been previously
disclosed to the public by the Company or is in the public domain (other than by
reason of the Employee’s breach of this Paragraph 5.3).

5.4 The Company Property. The Employee hereby agrees that all documents,
reports, plans, proposals, marketing and sales plans, client lists, referral
lists and sources, client files and materials made by Employee or by the Company
and its subsidiaries are the properties of such entity and will not be used by
Employee in any way adverse to the Company’s interests. The Employee will not
deliver, reproduce or in any way allow such documents or things to be delivered
or used by any third party without specific written direction or written consent
of the Board of the Company as appropriate. The Employee hereby assigns to the
Company any rights which he or she may have in any such trade secret or
proprietary information. Further, except as expressly provided herein, promptly
following the Employee’s termination of employment, the Employee will return to
the Company all property, documents or papers used or owned by the Company and
all copies, abstracts or summaries thereof in the Employee’s possession or under
his or her control.

5.5 Nonsolicitation of Patients, Employees, Customers or Referral Sources.
Employee acknowledges and agrees that customers issue from referral sources and
referral sources issue from customers. Employee further agrees that customers
and referral sources are interdependent and are interchangeable in this
Agreement. During the Employment Period and the two-year period following any
termination of the Employee’s employment, the Employee will not directly or
indirectly (i) solicit business from any patients, employees, customers or
sources of customer referrals, or (ii) solicit, encourage or induce any employee
of the Company or any of its subsidiaries or affiliates to terminate employment
with such entity, and will not directly or indirectly, either individually or as
owner, agent, employee, consultant or otherwise, employ or offer employment to
any person who is or was employed by the Company, a subsidiary or affiliate
thereof unless such person will have ceased to be employed by such entity for a
period of at least six months.

5.6 Competition with the Company. The Employee agrees that during the term of
the Employee’s Employment Period and for a six (6) month period of time
thereafter he or she will not, directly or indirectly, for his or her own
benefit or on behalf of others, compete, own, operate, join, control,
participate in, or be an officer, director, consultant, partner, employee or
holder of more than five percent (5%) of the capital stock or other equity
interest of any corporation or other entity which competes with the Company or
any of its subsidiaries, branches or affiliates at the date of his or her
termination from the Company (“Competitive Activity”). Businesses in competition
with the Company include, but are not limited to, home health, hospice, and home
and community based services. The term of this provision shall match the
severance term and period offered by the Company in the event of a termination.
By mutual agreement, the Company and the Employee may amend this provision to
extend its term should the severance term be likewise amended. The limitations
imposed by this Paragraph 5.6 will extend to all geographic areas in which the
Company conducts business at the date of termination of the Employee’s
employment by the Company.

 

4



--------------------------------------------------------------------------------

5.7 Injunctive Relief and Other Remedies with Respect to Covenants. The Employee
acknowledges and agrees that the covenants and obligations of the Employee with
respect to nonsolicitation, confidentiality, the Company property,
noncompetition, and conflicting activities, relate to special, unique and
extraordinary maters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Employee agrees that the
Company will (a) be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post a bond) restraining the
Employee from committing any violation of the covenants and obligations
contained in this Article 5 and (b) have no further obligation to make any
payments to the Employee hereunder following any material violation of the
covenants and obligations contained in this Article 5. These remedies are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity.

ARTICLE VI

TERMINATION

6.1 Basis for Termination. The Employee’s “at will” employment hereunder may be
canceled or terminated at any time by either or any of the parties for cause or
without cause or for any reason or no reason at all.

6.2 Incapacity. This Agreement will automatically terminate on the last day of
the month in which the Employee dies or becomes permanently incapacitated.
“Permanent incapacity” as used herein will mean mental or physical incapacity,
or both, reasonably determined by the Board based upon a certification of such
incapacity by, in the discretion of such Board, either the Employee’s regularly
attending physician or a duly licensed physician selected by the Board,
rendering the Employee unable to perform substantially all of his or her duties
hereunder and which appear reasonably certain to continue for at least six
consecutive months without substantial improvement. The Employee will be deemed
to have “become permanently incapacitated” on the date the Board has determined
that the Employee is permanently incapacitated and so notifies the Employee.
Upon termination of this Agreement pursuant to this Paragraph 6.2, the Company
will grant pay to the Employee or the Employee’s estate within fourteen
(14) days after termination an amount equal to the sum of (a) the Employee’s
Base Salary accrued to the date of termination; (b) any unreimbursed expenses
accruing to the date of the termination of this Agreement; (c) any accrued, but
unpaid vacation time; and (d) any earned but unpaid bonuses. After any such
termination, the Company will not be obligated to compensate the Employee, his
or her estate or representatives except for the foregoing compensation then due
and owing, nor provide the benefits to the Employee described in Article 3
(except as may be required by law).

 

5



--------------------------------------------------------------------------------

6.3 With Cause. The Employee’s employment may be terminated by the Company “with
cause,” if any of the following occur:

(a) any material breach of the Employee’s obligations to the Company pursuant to
this Agreement; or

(b) any material acts or events which inhibit the Employee from fully performing
his or her responsibilities to the Company in good faith, including, but not
limited to (i) a felony criminal conviction; (ii) any other criminal conviction
involving the Employee’s lack of honesty or the Employee’s moral turpitude;
(iii) drug or alcohol abuse; or (iv) material acts of insubordination,
dishonesty, gross carelessness or gross misconduct.

6.4 With Cause; Effective Date; Right to be Heard. The Employee shall not be
deemed to have been terminated for cause unless and until there shall have been
delivered to him or her by either the President or Board a notice of termination
and a written statement of the reasons for Employee’s termination for cause and
Employee has had an opportunity to appear before the Board to state any protest
that Employee may have concerning his or her termination for cause. If the
Employee does not request an appearance before the Board pursuant to this
Paragraph 6.4 within five days from the date of receipt of the notice of
termination and written statement of the reasons for his or her termination, the
right to appear before the Board to protest shall be deemed to be waived and the
Employee’s termination shall be effective as of the date the notice of
termination is delivered to Employee. If Employee elects to appear before the
Board to protest his or her termination for cause, a specially called meeting
will be called as soon as practicable. At the specially called Board meeting,
the Employee will have the opportunity to state any protest that he or she might
have, orally (not to exceed one hour) or in writing, to his or her termination
and the Board will thereafter re-consider its decision to terminate the Employee
for cause. If the Board decides to affirm its decision to terminate the Employee
for cause, after the Employee’s appearance and protest before it, the Board’s
decision: (i) will not require a written statement of the reasons for the
Board’s decision; (ii) will thereafter be final and non-appealable and
(iii) effective as of the date of the Board’s final decision. The Employee will
be suspended from his or her responsibilities with pay, between the date that
his or her original notice of termination is delivered and the Board’s final
decision as to his or her termination for cause, if the Employee elects to
protest his or her termination to the Board, as set forth above.

6.5 Without Cause. The Employee’s employment may be terminated by the Company
“without cause” (for any reason or no reason at all) at any time by giving the
Employee thirty (30) days’ prior written notice of termination. Termination of
employment will occur at the conclusion of the notice period, unless otherwise
agreed to in writing by the Company and the Employee.

6.6 Termination by the Employee. The Employee may terminate his or her
employment hereunder by giving the Company thirty (30) days’ prior written
notice. Termination of employment will occur at the conclusion of the notice
period, unless otherwise agreed to in writing by the Company and the Employee.

 

6



--------------------------------------------------------------------------------

6.7 Payment Upon Termination With Cause by the Company or Volitional Termination
by the Employee. Upon termination of the Employee’s employment by the Company
for cause pursuant to Paragraph 6.3 or volitional termination by the Employee
pursuant to Paragraph 6.6, the Company will grant pay to the Employee within
fourteen (14) days after termination an amount equal to the sum of (a) the
Employee’s Base Salary accrued to the date of termination; (b) any unreimbursed
expenses, including accrued but unused PTO, accruing to the date of termination
and (c) any earned but unpaid bonuses. After any such termination, the Company
will not be obligated to compensate the Employee, his or her estate or
representatives except for the foregoing compensation then due and owing, nor
provide the benefits to the Employee described in Article 3 (except as may be
required by law).

6.8 Payment Upon Termination Without Cause by the Company. Upon termination of
the Employee’s employment by the Company without cause pursuant to Paragraph
6.5, the Company will grant pay to the Employee within fourteen (14) days after
termination an amount equal to the sum of (a) the Employee’s Base Salary accrued
to the date of termination; (b) the Employee’s Base Salary for the fifteen day
notice period; (c) any unreimbursed expenses, including accrued but unused PTO,
accruing to the date of termination; and (d) any earned but unpaid bonuses. The
Company will also continue to provide health benefits as covered in section
3.1(a) in this Agreement for a period of six (6) months or until such time as
the Employee becomes eligible to participate in a similar health plan. Should
such termination without cause occur within the first 24 months of employment, a
severance payment equivalent to 50% of Employee’s Base Salary will be due to
Employee within fifteen (15) days after Employee’s final day of employment. The
Employee shall have no further rights to any additional monies for any reason
excluding payments and benefits reference in section 6.8(a) through 6.8(d).
Employee waives all right to receive any additional monies and claims (except
for workers compensation claims) and any such remedies are limited to the
remedies set forth in this section.

ARTICLE VII

MISCELLANEOUS

7.1 Survival. Articles 5 and 6 and Paragraphs 7.2, 7.3 and 7.15 will survive the
termination hereof.

7.2 Indemnification. The Company shall indemnify and hold harmless the Employee,
to the maximum extent permitted by applicable law, against all costs, charges,
and expenses incurred or sustained by the Employee in connection with any
action, suit or proceeding to which he may be made a party by reason of being an
officer, director or employee of the Company or of any subsidiary or affiliate
of the Company or any other corporation for which the Employee serves in good
faith as an officer, director or employee at the Company’s request.

7.3 Legal Fees and Expenses. Each party to pay their own attorney fees and
costs.

7.4 Binding Effect. This Agreement will be binding on, and will inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of the sale of all or a portion of the Company’s
stock, a merger, consolidation or reorganization involving the Company

 

7



--------------------------------------------------------------------------------

or, unless the Company otherwise elects in writing, a sale of the assets of the
business of the Company (or portion thereof) in which the Employee performs a
majority of his or her services. This Agreement will also inure to the benefit
of the Employee’s heirs, executors, administrators and legal representatives.

7.5 Assignment. Except as provided under Paragraph 7.4, neither this Agreement
nor any of the rights or obligations hereunder will be assigned or delegated by
any party hereto without the prior written consent of the other party.

7.6 Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the matters referred to herein. No
other agreement relating to the terms of the Employee’s employment by the
Company, oral or otherwise, will be binding between the parties unless it is in
writing and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein. The Employee acknowledges that
he or she is entering into this Agreement o his or her own free will and accord,
and with no duress, that he or she has read this Agreement and that he or she
understands the Agreement and its legal consequences.

7.7 Severability; Reformation. In the event that one or more of the provisions
of this Agreement become invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not be affected thereby. In the event that any of the provisions of
Paragraphs 5.4, 5.5, 5.6 or 5.7 are not enforceable in accordance with its
terms, the Employee and the Company agree that such Paragraph will be reformed
to make such Paragraph enforceable in a manner which provides the Company the
maximum rights permitted at law. Further, it is the intent of the parties that
this Agreement be complaint with all state and federal laws regarding
compensation in and among medical businesses, including anti-kickback
provisions. To the extent that any of the provisions herein are in violation of
those provisions, such violation is unintentional and the Agreement may be
reformed to make the provisions compliant.

7.8 Waivers. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement will not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement will be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his or her rights hereunder on any occasion
or series of occasions.

7.9 Notices. Any notice required or desired to be delivered under this Agreement
will be in writing and will be delivered personally, by courier service, by
registered mail, return receipt requested, or by facsimile and will be effective
upon actual receipt by the party to which such notice will be directed, and will
be addressed as follows (or to such other address as the party entitled to
notice will hereafter designate in accordance with the terms hereof):

 

8



--------------------------------------------------------------------------------

If to the Company:

First Physicians Capital Group, Inc.

Attention: Sean Kirrane

9663 Santa Monica Blvd., #959

Beverly Hills, CA 90210

with a copy to:

Christensen Law Group, P.L.L.C.

Attention: J. Clay Christensen

700 Oklahoma Tower

210 Park Avenue

Oklahoma City, Oklahoma 73102

If to the Employee:

The home address of the Employee noted on the records of the Company, to be
revised upon relocation to Dallas, Texas.

7.10 Amendments. This Agreement may not be altered, modified or amended except
by a written instrument signed by each of the parties hereto.

7.11 Headings. Headings to paragraphs in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

7.12 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same instrument.

7.13 Withholding. Any payments provided for herein will be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

7.14 Governing Law. This Agreement will be governed by the laws of the State of
Texas, without reference to principles of conflicts or choice of law under which
the law of any other jurisdiction would apply. This Agreement will not be
construed for or against a party because that party prepared it.

7.15 Right of Set-Off. Upon termination or expiration of this Agreement, the
Company will have the right to set-off against the amounts due the Employee
hereunder the amount of any outstanding loan or advance from the Company to the
Employee.

THE PARTIES TO THIS AGREEMENT HEREBY ACKNOWLEDGE THAT THEY HAVE READ AND
UNDERSTAND THE AGREEMENT AND CONSENT AND AGREE TO BE BOUND BY ALL OF THE TERMS
AND CONDITIONS THEREOF.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer and the Employee has hereunto set his or her hand as
of the day and year first above written.

 

THE EMPLOYEE: /s/ Adrian B. Reeder

THE COMPANY:

 

FIRST PHYSICIANS CAPITAL GROUP, INC.

By:   /s/ Sean J. Kirrane Name:   Sean J. Kirrane Title:   Chief Executive
Officer

 

10